                   Case 4:20-cr-00030-BSM Document 10 Filed 01/15/20 Page 1 of 1

(Post. 4/4/12)




                                   UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF ARKANSAS

                                                       NOTICE


                 United States of America

                           V.                                        Case No.:   4:20CR00030-01 BSM

                    Jonathan Williams


lYPE OF CASE:
                             •     cML             [K]cRIMINAL

[]JTAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:

PLACE                                                      ROOMNO.
Richard Sheppard Arnold United States Courthouse           2D
500 W Capitol A venue                                      DATE AND TIME
Little Rock., AR 7220 I                                    2/24/2020 at 9:30 a.m.
lYPE OF PROCEEDING

JURY TRIAL before the Honorable Brian S. Miller, U.S. District Judge.

OTAKE NOTICE that a proceeding in this case has been continued as indicated below:
PLACE                           DATE AND TIME PREVIOUSLY   CONTINUED TO DATE
                                SCHEDULED                  AND TIME




                                                           JAMES W. McCORMACK, CLERK
                                                           U.S. MAGISTRATE JUDGE OR CLERK OF COURT

                                                           F. Dunn
                                                           (BY) DEPUlY CLERK
